Exhibit 10.1 AMENDMENT NO. 1 TO VOTING, REGISTRATION RIGHTS & LOCK-UP AGREEMENT THIS AMENDMENT NO.1 TO VOTING, REGISTRATION RIGHTS & LOCK-UP AGREEMENT (this “Amendment”), dated as of July 17, 2009, is by and among ABRAXAS PETROLEUM CORPORATION, a Nevada corporation (“Abraxas”), ABRAXAS ENERGY PARTNERS, L.P., a Delaware limited partnership (“Energy,” and together with Abraxas, the “Abraxas Parties”), and the limited partners signatory hereto (individually, a “Limited Partner” and, collectively, the “Limited Partners”). RECITALS WHEREAS, Abraxas and Energy have previously executed and delivered that certain Agreement and Plan of Merger dated as of June 30, 2009 (the “Original Merger Agreement”) providing for the merger of Energy with and into Abraxas; WHEREAS, Abraxas and Energy have agreed to amend and restate the Original Merger Agreement pursuant to the terms of that certain Amended and Restated Agreement and Plan of Merger dated as of the date hereof (as the same may be amended or supplemented, the “Merger Agreement”) providing for the merger (the “Merger”) of a wholly-owned subsidiary of Abraxas (“Merger Sub”) with and into Energy, with Merger Sub surviving as a wholly-owned subsidiary of Abraxas; WHEREAS, the Abraxas Parties and the Limited Partners have previously executed and delivered that certain
